 



NOTE CONVERSION AND WARRANT AMENDMENT AGREEMENT

 

This Note Conversion Agreement (this “Agreement”) is entered into at the date of
the signature of the last party (the “Effective Date”), by and among Surna Inc.,
a Nevada corporation (the “Company”), and the party listed on the signature page
attached hereto (the “Note Holder” or “Holder”).

 

Recitals

 

WHEREAS, the Company and the Note Holder entered into a certain Securities
Purchase Agreement dated ____________________ as may be amended from time to
time (the “SPA”), pursuant to which the Company sold and the Note Holder
purchased units (the “Units”) each full Unit consisted of 250,000 shares of the
Company’s common stock, par value $0.00001 per share (the “Common Stock”), a 10%
convertible promissory note (each a “Note”) and a warrant to purchase shares of
Common Stock (each a “Warrant”);

 

WHEREAS, the Note Holder purchased a portion or more Units pursuant to the SPA;

 

WHEREAS, the Note Holder desires to convert and cancel all indebtedness of the
Company under the Notes held by the Note Holder, including any accrued and
unpaid interest or penalties under the Notes, as set forth on Schedule A
attached hereto, and the Company desires to issue to the Note Holder in exchange
for the cancellation of all indebtedness of the Company to such Note Holder,
including any accrued and unpaid interest or penalties under the Notes, and for
no additional consideration, the number of shares of Common Stock described in
Section 2(a) (collectively, the “Note Conversion Shares”); and

 

WHEREAS, in connection with the cancellation of the Notes and issuance of the
Note Conversion Shares, the Company and the Note Holder desire to amend the
Warrants to reduce the mandatory call price and the exercise price per share.

 

NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:

 

1.       Defined Terms. Terms capitalized herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the SPA.

 

2.       Cancellation of Notes; Issuance of Note Conversion Shares.

 

a)       Note Conversion[1]. Subject to the terms and conditions of this
Agreement, on the Effective Date, the Company shall issue to the Note Holder, in
exchange for the cancellation of all indebtedness of the Company to the Note
Holder, including any accrued and unpaid interest or penalties under the Notes
held by the Note Holder and for no additional consideration, such number of Note
Conversion Shares equal to the amount determined by dividing (A) the outstanding
balance under the Notes plus the accrued and unpaid interest as of the Effective
Date by (B) ______________% of the VWAP of the Common Stock for the________
Trading Days immediately preceding the Effective Date (the “Note Conversion”).
From and after the Note Conversion, the Notes converted shall solely represent
the right to receive the Note Conversion Shares hereunder, no amounts shall
remain outstanding under such Notes and such Notes shall be cancelled and
otherwise be of no further force or effect. For purposes hereof, “VWAP” shall
mean, for any Trading Day, the volume-weighted average price, calculated by
dividing the aggregate value of Common Stock traded on the Trading Market during
regular hours (price per share multiplied by number of shares traded) by the
total volume (number of shares) of Common Stock traded on the Trading Market (or
such other national securities exchange or automated quotation system on which
the Common Stock is listed) for such Trading Day, or if such volume-weighted
average price is unavailable, the market value of one share of Common Stock on
such Trading Day as determined by the Board of Directors in a commercially
reasonable manner, using a volume-weighted average price method.

 



 



1Some Noteholders received a cash payment as part of their settlement.

 

Initial Note Holder _________ Initial Surna _________ 1 

 

 

b)       Delivery of Notes. The Note Holder shall deliver its physical Notes (or
if such Notes are lost, mutilated or destroyed or the Note Holder is not able to
easily obtain the Note, a lost note affidavit and indemnity agreement in
substantially the form attached hereto as Exhibit B (each, an “Affidavit”)) to
the Company for cancellation.

 

c)       Rule 144 Opinion. The Note Holder requests that the Company obtain an
opinion under Rule 144 of the Securities Act on behalf of the Note Holder. If
the attorney undertaking the Rule 144 Opinion requires representations or other
documentation from the Note Holder the Note Holder will provide such
representations or other documentation within five (5) Business Day of the
request. The Note Holder acknowledges that further documentation may be required
to be provided by the Note Holder. Within five (5) Business Day after receipt of
all of the duly executed documentation under this Agreement the Company shall
provide the share issuer with the Opinion Letter for the removal of the
restricted legend on the Note Conversion Shares.

 

d)       Delivery of Shares. Within five (5) Business Days from the receipt of
all duly executed documentation and receipt of the physical Notes (or Affidavit,
as applicable), and Shareholder Representation letters, whichever is the later,
from the Note Holder, the Company shall deliver the applicable Note Conversion
Shares to the Note Holder in accordance with Section 2(a).

 

3.       Warrant Amendment. Subject to the terms and conditions of this
Agreement, on the Effective Date, the following amendments will be automatically
made to each Warrant held by the Note Holder:

 

  a) Section 2(b) of each Warrant held by the Note Holder shall be automatically
amended to provide that the mandatory call price per share shall be reduced from
$3.60 to $___________.         b) Section 2(c) of each Warrant held by the Note
Holder shall be automatically amended to provide that the exercise price per
share shall be reduced from $3.00 to $_______.

 

No other terms of the Warrants are being amended, and the Warrants shall remain
otherwise in full force and effect.

 

Initial Note Holder _________ Initial Surna _________ 2 

 

 

4.       Representations and Warranties of the Company. The Company hereby
represents and warrants to the Note Holder as of the date hereof as follows:

 

a)       Organization and Standing. The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Nevada, and
is in good standing under such laws.

 

b)       Corporate Power. The Company has all requisite legal and corporate
power and authority to execute and deliver this Agreement, to sell and issue the
Note Conversion Shares hereunder, and to carry out and perform its obligations
under the terms of this Agreement and the transactions contemplated hereby.

 

c)       Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Note Conversion Shares and the performance of all of the
Company’s obligations hereunder have been taken or will be taken prior to or on
the date hereof. This Agreement has been duly executed by the Company and
constitutes a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

d)       Valid Issuance of Stock. The Note Conversion Shares, when issued, sold
and delivered in compliance with the provisions of this Agreement, will be duly
and validly issued, fully paid and non-assessable and issued in compliance with
applicable federal and state securities laws. Such Note Conversion Shares will
also be free and clear of any liens or encumbrances; provided, however, that the
Note Conversion Shares shall be subject to the provisions of this Agreement and
restrictions on transfer under state and/or federal securities laws. The Note
Conversion Shares are not subject to any preemptive rights, rights of first
refusal or restrictions on transfer.

 

e)       Offering. Subject in part to the accuracy of the Note Holder’s
representations in Section 5 (if applicable) hereof, the offer, sale and
issuance of the Note Conversion Shares in conformity with the terms of this
Agreement and the Warrant Amendment constitute transactions exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and from all applicable state securities laws.

 

f)       Governmental Consents. No consent, approval, qualification or authority
of, or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Note Conversion Shares, or the consummation of any transaction
contemplated hereby, except (i) such filings as have been made prior to the date
hereof and (ii) such additional post-closing filings as may be required to
comply with applicable federal and state securities laws (including but not
limited to any Form D or Form 8-K filings), and with applicable general
corporation laws of the various states, each of which will be filed with the
proper authority by the Company in a timely manner.

 

Initial Note Holder _________ Initial Surna _________ 3 

 

 

5.       Representations and Warranties of the Note Holder. The Note Holder
hereby represents and warrants as of the date hereof to the Company as follows:

 

g)       Organization and Standing. The Note Holder is either an individual or
an entity duly organized, validly existing under, and by virtue of, the laws of
the jurisdiction of its incorporation or formation, and is in good standing
under such laws.

 

h)       Corporate Power. The Note Holder has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement, to effect the Note Conversion hereunder, and to carry out and
perform its obligations under the terms of this Agreement and the transactions
contemplated hereby.

 

i)       Authorization. All corporate, partnership, limited liability company or
similar action, as applicable on the part of the Note Holder, necessary for the
authorization, execution, delivery and performance of this Agreement, the Note
Conversion, the Warrant Amendment and the performance of all of the Note
Holder’s obligations hereunder have been taken or will be taken prior to the
Effective Date. This Agreement has been duly executed by the Note Holder and
constitutes a valid and legally binding obligation of the Note Holder,
enforceable against the Note Holder in accordance with its terms, subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.

 

j)       Governmental Consents. No consent, approval, qualification or authority
of, or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Note Conversion Shares, or the Warrant Amendment or the
consummation of any transaction contemplated hereby, except such filings as have
been made prior to the date hereof.

 

k)       Own Account. The Note Holder understands that the Note Conversion
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law in reliance upon
exemptions from regulation for non-public offerings and is acquiring the Note
Conversion Shares as principal for its own account and not with a view to or for
distributing or reselling such Note Conversion Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any such Note Conversion Shares in violation
of the Securities Act or any applicable state securities law and has no direct
or indirect arrangement or understandings with any other persons to distribute
or regarding the distribution of such Note Conversion Shares in violation of the
Securities Act or any applicable state securities law. The Note Holder agrees
that the Note Conversion Shares or any interest therein will not be sold or
otherwise disposed of by the Note Holder unless the shares are subsequently
registered under the Securities Act and under appropriate state securities laws
or unless the Company receives an opinion of counsel satisfactory to it that an
exception from registration is available.

 

Initial Note Holder _________ Initial Surna _________ 4 

 

 

l)       Note Holder Status. The Note Holder is an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act and the Note Holder has accurately completed the Investor Questionnaire
attached hereto as Exhibit A. The Note Holder agrees to provide any additional
documents and information that the Company shall reasonably request for purposes
of determining whether the Note Holder is an accredited investor. The Note
Holder is not required to be, and certifies that it is not, registered as a
broker-dealer or registered representative under Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

m)       Experience of Note Holder. The Note Holder, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Note Conversion Shares, and has so
evaluated the merits and risks of such investment.

 

n)       Ability to Bear Risk. The Note Holder understands and acknowledges that
investment in the Company is highly speculative and involves substantial risks.
The Note Holder is able to bear the economic risk of an investment in the Note
Conversion Shares and is able to afford a complete loss of such investment.

 

o)       General Solicitation. The Note Holder is not accepting the Note
Conversion Shares or the Warrant Amendment as a result of any advertisement,
article, notice or other communication regarding the Note Conversion Shares or
the Warrant Amendment published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

p)       Disclosure of Information. The Note Holder has had the opportunity to
receive all additional information related the Company requested by it and to
ask questions of, and receive answers from, the Company regarding the Company,
including the Company’s business management and financial affairs, and the terms
and conditions of this offering of the Note Conversion Shares and Warrant
Amendment. Such questions were answered to the Note Holder’s satisfaction. The
Note Holder has also had access to copies of the Company’s filings with the U.S.
Securities and Exchange Commission under the Securities Act and Exchange Act.
The Note Holder believes that it has received all the information the Note
Holder considers necessary or appropriate for deciding whether to consummate the
Note Conversion and Warrant Amendment. The Note Holder understands that such
discussions, as well as any information issued by the Company, were intended to
describe certain aspects of the Company’s business and prospects, but were not
necessarily a thorough or exhaustive description.

 

q)       Residency. The residency of the Note Holder (or in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on the signature page attached hereto.

 

r)       Tax Matters. The Note Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transaction contemplated by this Agreement. The Note Holder understands that
it (and not the Company) shall be responsible for its own tax liability that may
arise as a result of this investment and the transactions contemplated by this
Agreement.

 

Initial Note Holder _________ Initial Surna _________ 5 

 

 

s)       Restrictions on Transferability; No Endorsement. The Note Holder has
been informed of and understand the following:

 

  i. There are substantial restrictions on the transferability of the Note
Conversion Shares; or         ii. No federal or state agency has made any
finding or determination as to the fairness for public investment, nor any
recommendation nor endorsement of the Note Conversion Shares.

 

t)       No Other Representation by the Company. None of the following
information has ever been represented, guaranteed or warranted to the Note
Holder, expressly or by implication by any broker, the Company, or agent or
employee of the foregoing, or by any other Person:

 

  i. The approximate or exact length of time that the Note Holder will be
required to remain a holder of the Note Conversion Shares;         ii. The
amount of consideration, profit or loss to be realized, if any, as a result of
an investment in the Company; or         iii. that the past performance or
experience of the Company, its officers, directors, associates, agents,
affiliates or employees or any other person will in any way indicate or predict
economic results in connection with the plan of operations of the Company or the
return on investment.

 

6.       Waiver. Effective immediately upon the Note Conversion with respect to
the Notes and Warrants held by the Note Holder, the Note Holder expressly
forfeits and waives any and all rights that are inconsistent with the terms of
this Agreement either under the SPA, the Warrants, the Notes or otherwise
applicable to the Notes, including, but not limited to, any anti-dilution rights
the Note Holder may have with respect to the issuances of any capital stock or
other securities of the Company pursuant to previous transactions and pursuant
to this Agreement.

 

7.       Trading Restrictions. At all times during the ninety (90) day period
immediately following the Effective Date (the “Leak-Out Period”), beginning on
the Effective Date, the Note Holder hereby agrees with the Company that the Note
Holder shall not sell, transfer or dispose of more than one-third of the total
amount of Note Conversion Shares beneficially owned by the Note Holder during
any thirty (30) day period in such Leak-Out Period. The Note Holder agrees that
if they violate this section that this will be a Material Breach of this
Agreement.

 

8.       Miscellaneous.

 

a.Legends.

 

  i. The Note Holder hereby acknowledges that a legend may be placed on any
certificates representing any of the Note Conversion Shares to the effect that
the Note Conversion Shares represented by such certificates are subject to
restrictions on transfer during the Leak-Out Period and may not be traded except
in accordance with the restrictions set forth herein.

 

Initial Note Holder _________ Initial Surna _________ 6 

 

 

  ii. The Note Holder hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company (along with any successor transfer agent of the Company) in
order to implement the restrictions on transfer set forth and described in this
Agreement.

 

b.       Reliance on Representations and Warranties by the Company. The Note
Holder acknowledges that the representations and warranties contained herein are
made by it with the intention that such representations and warranties may be
relied upon by the Company and its legal counsel in determining the Note
Holder’s eligibility to purchase the Note Conversion Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Note Conversion Shares under
applicable securities legislation. The Note Holder further agrees that the
representations and warranties made by the Note Holder will survive the Note
Conversion and Warrant Amendment and will continue in full force and effect
notwithstanding any subsequent disposition of the Note Holder of such Note
Conversion Shares.

 

c.       Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.

 

d.       Entire Agreement. This Agreement, together with the schedules and
exhibits attached hereto, contain the entire agreement of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written with respect to such matters. To the extent that
any provision of the SPA, the Notes, or the Warrants are inconsistent with the
provisions of this Agreement, the provisions of this Agreement shall control.

 

e.       Notices. All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile or electronic mail, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile or electronic mail, with delivery receipt or the
affidavit of messenger, at the address, number or electronic mail address
designated below (if delivered on a Business Day during normal business hours
where such notice is to be received), or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall occur first.
The addresses for such communications shall be: (i) if to the Company, to: Surna
Inc., Attn: Chief Executive Officer - Amendment, Surna 1780 55th Street, Suite
C, Boulder, Colorado 80301, facsimile: +1 (303) 955-2544, e-mail:
amendment@surna.com, with a copy (which shall not constitute notice) to Duane
Morris LLP, Attn: David N. Feldman, 1540 Broadway, New York, New York 10024,
facsimile: +1 (212) 202 6094, e-mail: dnfeldman@duanemorris.com, and (iii) if to
the Note Holder, to the address, fax number and e-mail as indicated on the
signature page attached hereto.

 

Initial Note Holder _________ Initial Surna _________ 7 

 

 

f.       Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Note Holder. No waiver with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

g.       Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

h.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.

 

i.       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

j.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of Colorado, without regard to
the principals of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts of Colorado. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts of Colorado for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not an appropriate venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.

 

k.       Survival. The representations and warranties contained herein shall
survive the Effective Date for the applicable statute of limitations.

 

l.       Execution. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement,
it being understood that the parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.

 

Initial Note Holder _________ Initial Surna _________ 8 

 

 

m.       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

n.       Construction. The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules and exhibits attached hereto. This Agreement shall
be construed according to its fair meaning and not strictly for or against any
party. The word “including” shall be construed to include the words “without
limitation.” In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.

 

o.       Confidentiality. The Note Holder agrees to maintain the confidentiality
of all of the terms and conditions of this Agreement (the “Information”), except
that Information may be disclosed (a) to its and its affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) with the consent of
the Company or (e) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 8(o) or (ii) becomes
available to the Note Holder on a non-confidential basis from a source other
than the Company.

 

p.       Material Breach of Agreement by Note Holder. Without limiting the
damages payable to or the rights provided to the Company under this Agreement.
The Note Holder agrees that in the event that the Note Holder materially
breaches this Agreement that in addition to any damages and legal expense
actually incurred by the Company and any other amounts owed to the Company in
accordance with this agreement that the Note Holder will pay the Company, the
actual legal expenses of the Company in enforcing this agreement and the sum
equal to 25% of the VWAP of the Common Stock as calculated in accordance with
section 2(a). The Note Holder further acknowledges that in the event that they
materially breach this Agreement that the Warrants issued to the Note Holder as
amended under this Agreement will be null and void and the Note Holder shall be
required to immediately return the Warrant to the Company.

 

q.       Acknowledgment of Concurrent Negotiations. The Note Holder acknowledges
that they have been informed that the Company is currently negotiating with
other holders of the Notes and Warrants and that the terms being offered to
those holders may be more favorable than the terms set forth in this Agreement.

 

r.       Offer to Close. This Offer shall remain open until
____________________.

 

s.       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRAIL BY JURY.

 

[Signature Page Follows]

 

Initial Note Holder _________ Initial Surna _________ 9 

 

 

IN WITNESS WHEREOF, the parties have caused this Note Conversion and Warrant
Amendment Agreement to be duly executed and delivered as of the date and year
first written above.

 

  “Company”   SURNA INC.       By:     Name: Trent Doucet   Title: CEO   Date:  

 

Initial Note Holder _________ Initial Surna _________ 10 

 

 

IN WITNESS WHEREOF, the parties have caused this Note Conversion and Warrant
Amendment Agreement to be duly executed and delivered as of the date and year
first written above.

 

  “Note Holder”       Address for Notice: _____________________  
______________________________________   ______________________________________
  Facsimile: _____________________________   E-mail address:
________________________   Dated: _______________________________       By an
individual:       By: ___________________________________   Printed Name:
__________________________   State Residency: ________________________       If
by an entity:       By: ___________________________________   Name of Entity:
_________________________   Printed Name: __________________________   Title:
__________________________________   Principal Place of Business:
________________

 

Initial Note Holder _________ Initial Surna _________ 11 

 

 

SCHEDULE A

 

Note Holder Name   Principal of Note   Interest   Total Outstanding            
 

 

Initial Note Holder _________ Initial Surna _________ 12 

 

 

EXHIBIT A

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

Initial Note Holder _________ Initial Surna _________ 13 

 



 

EXHIBIT B

 

LOST NOTE AFFIDAVIT AND INDEMNITY AGREEMENT

 

Initial Note Holder _________ Initial Surna _________ 14 

 



 